Case 16-24013-GLT             Filed 03/29/19 Entered 03/29/19 12:41:18FILED
                         Doc 187                                         Desc Main
                             Document     Page 1 of 14                3/29/19 9:24 am
                                                                      CLERK
                                                                      U.S. BANKRUPTCY
                                                                      COURT - WDPA
                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 In re:                                         :     Case No. 16-24013-GLT
                                                :     Chapter 13
 ROBERTA SCOTT SIMPSON,                         :
                                                :
               Debtor.                          :
                                                :
                                                :
 ROBERTA SCOTT SIMPSON,                         :
                                                :
               Movant,                          :     Related to Dkt. Nos. 154, 164, 172, 174,
                                                :                          180, 181
 v.                                             :
                                                :
 WELLS FARGO BANK, N.A.,                        :
                                                :
               Respondent.                      :
                                                :



 Roberta Scott Simpson                              Jodi L. Hause, Esq.
 Verona, PA                                         Phelan Hallinan Diamond & Jones, LLP
 Pro se                                             Pittsburgh, PA
                                                    Attorney for the Respondent



                                 MEMORANDUM OPINION

               Facing the impending foreclosure of her primary residence by Wells Fargo Bank,

 N.A., Roberta Scott Simpson (the Debtor”) commenced the present chapter 13 case to prevent

 the sale of her home. Unable to reach a consensual resolution with Wells Fargo, she now objects

 to its claim, asserting a litany of challenges ranging from the calculation of the outstanding
Case 16-24013-GLT             Doc 187         Filed 03/29/19 Entered 03/29/19 12:41:18          Desc Main
                                             Document     Page 2 of 14


 obligation to Wells Fargo’s standing to enforce it.1 Wells Fargo opposes her objection.2 For the

 reasons set forth below, the Court will overrule the Objection.



 I.      BACKGROUND

                  The Debtor resides at real property located at 8001 Thon Drive in Verona,

 Pennsylvania (the “Property”). Her father, Willie G. Celler, purchased the Property in April

 1991.   To finance the transaction, Celler obtained a loan guaranteed by the United States

 Veterans Administration from Equibank in the amount of $44,550.00 and granted a mortgage on

 the Property to secure the obligation. The Mortgage Note requires monthly installment payments

 of principal and interest in the amount of $358.46 commencing on June 1, 1991 and continuing

 until May 1, 2021.3 The Mortgage also imposes an obligation to make a concurrent monthly

 payment for real estate taxes and insurance.4 The Debtor acquired sole title from Celler in

 August 2008, and he passed away in May 2009.

                  On May 26, 2015, Wells Fargo, as the holder of the Note and Mortgage by

 assignment, commenced a foreclosure action with respect to the Property. On October 3, 2016,

 the Court of Common Pleas for Allegheny County, Pennsylvania (the “State Court”) entered a

 default in rem judgment for failure to answer and an assessment of damages against the Debtor

 in the amount of $29,202.61 (the “Foreclosure Judgment”).5 Wells Fargo obtained a Writ of

 Execution and the Property was scheduled for a Sheriff’s sale to be held in December 2016.

 1
         Debtor’s Objection to Proof of Claims and Notice of Mortgage Payment Change by Wells Fargo Bank, NA
         (the “Objection”), Dkt. No. 154.
 2
         Response to Debtor’s Objection to Proof of Claim and Notice of Mortgage Payment Change by Wells
         Fargo Bank, N.A., Dkt. No. 164.
 3
         Claim 3-1, Part 2, at 12.
 4
         Claim 3-1, Part 2, at 15, ¶ 2(a).
 5
         Ex. C, Docket No. 164-4; Ex. E, Dkt. No. 164-5.

                                                        2
Case 16-24013-GLT             Doc 187       Filed 03/29/19 Entered 03/29/19 12:41:18                        Desc Main
                                           Document     Page 3 of 14


 Thereafter, the Debtor filed several motions in the State Court seeking to vacate the Foreclosure

 Judgment and continue the Sheriff’s sale.6 In her motions, she alleged that Wells Fargo had not

 informed her of the default, established its right to payment or security interest, or otherwise

 complied with state and federal law.7 On October 28, 2016, the State Court entered an order

 denying the motion to vacate the Foreclosure Judgment, but nonetheless continuing the Sheriff’s

 sale to February 2017.8 The Debtor appealed, but the appeal was dismissed and her subsequent

 attempt to reinstate it was denied.9

                   On the same day the State Court denied the motion to vacate the Foreclosure

 Judgment, the Debtor commenced the present chapter 13 case. Her initial chapter 13 plan was

 dependent on obtaining a loan modification from Wells Fargo.10 The current amended plan

 provides for thirty-six monthly payments of $600, $358.46 of which will be paid to Wells Fargo

 on account of Simpson’s continuing monthly mortgage obligations.11 She further proposes to

 cure a prepetition arrearage owed to Wells Fargo in the amount of $5,000 over the life of the

 plan.12

                   In contrast, Wells Fargo timely filed a proof of claim asserting a secured claim

 totaling $39,571.84, with prepetition arrears in the amount of $24,146.66.13 The proof of claim

 was accompanied by Official Form 410A setting forth a loan payment history from the first date




 6
           Ex. E, Dkt. No. 164-5; Ex. G, Dkt. No. 164-7.
 7
           Ex. G, Dkt. No. 164-7.
 8
           Ex. H, Dkt. No. 164-8.
 9
           Ex. I, Dkt. No. 164-9; Ex. J, Dkt. No. 164-10; Ex. K, Dkt. No. 164-11; Ex. L, Dkt. No. 164-12.
 10
           Chapter 13 Plan, Dkt. No. 21.
 11
           Amended Chapter 13 Plan, Dkt. No. 43.
 12
           Id.
 13
           Claim No. 3-1.

                                                           3
Case 16-24013-GLT          Doc 187      Filed 03/29/19 Entered 03/29/19 12:41:18                    Desc Main
                                       Document     Page 4 of 14


 of default in July 2006.14 Also attached was the Note and Mortgage, supporting assignments,

 and an escrow analysis.15 Wells Fargo has since objected to the plan on the basis that it fails to

 cure the loan delinquency and is underfunded.16

                The Debtor pursued loss mitigation, but it was terminated by the Court after she

 failed to comply with all the procedures in earnest. By the Spring of 2017, she adopted a new

 tack and instead sought approval to “satisfy” Wells Fargo’s claim with a payment of $15,425.18,

 representing what she alleged to be the outstanding principal balance of the loan.17 Wells Fargo

 objected, characterizing the attempt as “cram down” without a basis in fact or law.18 It later

 supplemented its response by filing a status report indicating that the total indebtedness as of

 July 20, 2018 had risen to $42,052.02, with a payment of $29,672.66 required to reinstate the

 mortgage.19 That same month, Wells Fargo also filed a Notice of Mortgage Payment Change

 reflecting a new payment of $590.36, including an escrow payment of $231.90. After two

 hearings, it became apparent that the Debtor disputed the figures provided, causing her to

 withdraw the motion to satisfy and file the Objection.




 14
        Claim No. 3-1 at 4-22.
 15
        Claim No. 3-1, Part 2.
 16
        Objection of Wells Fargo Bank, N.A. to Confirmation of the Debtor’s Amended Chapter 13 Plan, Dkt. No.
        57.
 17
        Debtor’s Motion for Court Approval to Satisfy Wells Fargo Claim, Dkt. No. 117.
 18
        Response of Wells Fargo Bank, N.A. to Debtor’s Motion for Court Approval to Satisfy Wells Fargo Claim,
        Dkt. No. 120; see also Trustee’s Response to Debtor’s Motion for Court Approval to Satisfy Wells Fargo
        Claim, Dkt. No. 119 (noting that the relief sought by the Debtor was inconsistent with the proof of claim
        and procedurally improper).
 19
        Payoff Statement and Reinstatement Figures filed in Compliance with Order of June 21, 2018, Dkt. No.
        125.

                                                       4
Case 16-24013-GLT          Doc 187       Filed 03/29/19 Entered 03/29/19 12:41:18                    Desc Main
                                        Document     Page 5 of 14


                The Objection is expansive, though not particularly detailed.20                   To start, the

 Debtor urged the Court to find that Wells Fargo is not the holder of the Note and Mortgage,

 pointing to an alleged break in the chain in title between 1992 and 2000.21 Without support, she

 argued that “all . . . loan payments have been timely made,” but “at some point” Wells Fargo

 refused to accept any further payments without notice or explanation.22 The Debtor complained

 that Wells Fargo has taken inconsistent positions regarding the amount due, compounded by its

 alleged failure to provide her a full loan history.23 She asserted that the claim is incorrectly

 calculated, contending that payments have been improperly applied, and unlawful fees and

 interest have been charged.24 Without elaboration, she further stated that Wells Fargo is barred

 by a class action settlement from charging inspection fees, appraisal fees, and late fees. The

 Debtor additionally protested that her monthly payments inexplicably jumped from $354.86 to

 more than $800.00, but her assertion that the Mortgage does not provide for taxes, insurance, or

 escrow payments suggests that she does in fact understand why the payment increased even if

 she does not agree with it. In any event, the Debtor maintained that she has paid all local taxes

 and insurance premiums. Generally citing Title 38 of the Federal Code and its corresponding

 regulations, the Debtor insisted that Wells Fargo has not complied with the servicing

 requirements of a Veterans Administration guaranteed home loan. Finally, she challenged the

 validity of the foreclosure judgment for various reasons.


 20
        From the outset, the Court notes that the Debtor also raised some technical objections regarding the
        completion of the proof of claim form which, even if true, would not result in the disallowance of the
        claim. As such, the Court will not discuss them further.
 21
        See Exs. E-G, Dkt. No. 154 (assignments).
 22
        Objection, Dkt. No. 154 at 6.
 23
        Exs. B and D, Dkt. No. 154.
 24
        The only alleged misapplication specifically identified is $103.20, representing a uncashed check made
        payable to Celler, that Wells Fargo apparently transferred to the Pennsylvania Treasury in accordance with
        the unclaimed property law. See Exs. A and C, Dkt. No. 154.

                                                       5
Case 16-24013-GLT         Doc 187     Filed 03/29/19 Entered 03/29/19 12:41:18               Desc Main
                                     Document     Page 6 of 14


                Wells Fargo filed a response asserting that most of the Debtor’s objections were

 barred by the Rooker-Feldman doctrine, res judicata, and collateral estoppel. Specifically, it

 argued that the Foreclosure Judgment, which it attached along with the state court docket and

 pleadings, represented a final adjudication of its standing to foreclose, the validity of its lien, and

 the amount of its claim as of the date of entry that cannot be undone by this Court. To the extent

 that the Debtor objected to any amounts that accrued since the entry of the Foreclosure

 Judgment, Wells Fargo affirmed the accuracy of its records and observed that she had failed to

 provide any proof of payment. Moreover, it urged that the prima facie validity of its claim could

 not be overcome by general assertions of errors or lack of compliance with various laws.

                After a preliminary hearing on the Objection, it became apparent that both

 additional evidence and a narrowing of the issues would be necessary to resolve the dispute.

 Mindful that the Debtor was pro se, and in hopes of facilitating a consensual resolution, the

 Court ordered Wells Fargo to file: (1) a loan history beginning as of October 3, 2016 and

 continuing through the present, showing the accrual of interest and any other charges; (2)

 supplemental documents showing the accrual of real estate taxes on the Property between 2015

 and 2018, and any evidence of payment by Wells Fargo; and (3) documentation concerning the

 hazard insurance policies on the Property since October 2016.25 The Court also ordered the

 Debtor to file any evidence that she paid real estate taxes and/or hazard insurance for the same

 period, as well as a line-by-line objection to the documentation provided by Wells Fargo.26

 Finally, the Court directed the chapter 13 trustee to provide a history of all plan payments

 received from the Debtor, and identify all distributions to Wells Fargo.27


 25
        Order dated November 15, 2018, Dkt. No. 168.
 26
        Id.
 27
        Id.

                                                       6
Case 16-24013-GLT          Doc 187      Filed 03/29/19 Entered 03/29/19 12:41:18                   Desc Main
                                       Document     Page 7 of 14


                 In compliance with the Court’s order, Wells Fargo filed supplemental responses

 reflecting the amounts it paid on account of real estate taxes for the Property and force-placed

 hazard insurance, supported by copies of the checks evidencing such disbursements.28 The

 chapter 13 trustee filed a report indicating, among other things, that the Debtor is current under

 her plan, but that it is substantially underfunded, particularly in light of the secured and priority

 claims filed by the Internal Revenue Service and Pennsylvania Department of Revenue.29 The

 Trustee estimated that a sixty-month plan term with payments of $3,082.00 beginning in

 December 2018 would be necessary to confirm the plan.30 The Debtor did not file anything by

 the deadline set by the Court.

                 The Court conducted a final hearing on the Objection in December 2018. During

 the hearing, the Debtor handed up a supplemental response with three exhibits, insisting that it

 had previously been sent to the Court and Wells Fargo by express mail.31 Notably, the response

 does not contain a line-by-line objection to any of Wells Fargo’s submissions, nor any

 amplification of the Objection. Exhibit A consists of an account statement from JP Morgan

 Chase Bank, N.A. dated June 30, 2018 through July 31, 2018, and an email chain with Attorney

 Jennifer Cerce regarding delinquent taxes.32 The Court observes that the account statement does

 not clearly evidence a disbursement made for taxes. Moreover, the Court notes that the Attorney

 Cerce referenced in the email chain filed Claim No. 6 on behalf of the Penn Hills School District



 28
        Response of Wells Fargo Bank, N.A. Filed in Compliance with Order Dated November 15, 2018, Dkt. No.
        174 at Ex. A (loan history), Exs. B-E (real estate tax payments); Supplement to Response of Wells Fargo
        Bank, N.A. Filed in Compliance with Order Dated November 15, 2018, Dkt. 180 at Ex. G (insurance
        payments).
 29
        Trustee’s Report to the Court, Dkt. No. 172.
 30
        Id.
 31
        Debtor’s Supplemental Response, Dkt. No. 181.
 32
        Id. at Ex. A.

                                                        7
Case 16-24013-GLT          Doc 187      Filed 03/29/19 Entered 03/29/19 12:41:18                     Desc Main
                                       Document     Page 8 of 14


 for delinquent earned income taxes, which it later withdrew in August 2018.33 Exhibit B is a

 series of insurance policy declarations suggesting that the Debtor has maintained homeowner’s

 insurance on the Property from April 2016 through the present, although Wells Fargo does not

 appear as a mortgagee on the 2017-2018 policy declaration.34 The Debtor did not, however,

 include evidence demonstrating that she actually paid the requisite premiums.35 Exhibit C is

 merely a stack of printed federal regulations with which she asserts Wells Fargo did not

 comply.36 After hearing from all parties, the Court took the matter under advisement.



 II.    JURISDICTION

                 This Court has authority to exercise jurisdiction over the subject matter and the

 parties pursuant to 28 U.S.C. §§ 157(a), 1334, and the Order of Reference entered by the United

 States District Court for the Western District of Pennsylvania on October 16, 1984. This is a

 core proceeding under 28 U.S.C. § 157(b)(2)(B).



 III.   DISCUSSION

                 Pursuant to section 502(a) of the Bankruptcy Code,37 a proof of claim “is deemed

 allowed, unless a party in interest . . . objects.”38 The Federal Rules of Bankruptcy Procedure


 33
        See Claim No. 6-1; Withdrawal of Claim 6, Dkt. No. 149.
 34
        Debtor’s Supplemental Response, Dkt. No. 181 at Ex. B
 35
        At best, the Debtor provided a single email from her insurer dated June 4, 2018, indicating that they
        received they received two ACH payments totaling $405.20 on July 31, 2017 and February 19, 2018. In
        any event, the Court notes that Wells Fargo is not listed as a mortgagee on the 2017-2018 policy
        declaration.
 36
        Id. at Ex. C.
 37
        Unless expressly stated otherwise, all references to “Bankruptcy Code” or to specific sections shall be to
        the Bankruptcy Reform Act of 1978, as amended by the Bankruptcy Abuse Prevention and Consumer
        Protection Act of 2005 (“BAPCPA”), Pub. L. No. 109-8, 119 Stat. 23, 11 U.S.C. § 101, et seq. All
        references to “Bankruptcy Rule” shall be to the Federal Rules of Bankruptcy Procedure.

                                                       8
Case 16-24013-GLT             Doc 187     Filed 03/29/19 Entered 03/29/19 12:41:18         Desc Main
                                         Document     Page 9 of 14


 further provide that “[a] proof of claim executed and filed in accordance with these rules shall

 constitute prima facie evidence of the validity and amount of the claim.”39 “In other words, a

 claim that alleges facts sufficient to support a legal liability to the claimant satisfies the

 claimant’s initial obligation to go forward.”40 Thereafter, “the burden shifts to the objector to

 produce sufficient evidence to negate the prima facie validity of the filed claim.”41 The objector

 “must produce evidence equal in force to the prima facie case” that “would refute at least one of

 the allegations that is essential to claim’s legal sufficiency.”42 If successful, “the burden reverts

 to the claimant to prove the validity of the claim by a preponderance of the evidence.”43

                 In the present case, Wells Fargo filed a timely proof of claim asserting a secured

 claim in the amount of $39,571.84, accompanied by Official Form 410A setting forth a loan

 payment history since the initial default, the Note and Mortgage, supporting assignments, and an

 escrow analysis. Moreover, throughout the course of these proceedings, Wells Fargo further

 supplemented its proof of claim with the Foreclosure Judgment, state court docket and pleadings,

 additional payoff and reinstatement figures, evidence of real estate tax payments, and evidence

 of payments for force-placed insurance. Clearly, Wells Fargo has alleged sufficient facts in

 support of its claim to entitle it to an initial presumption of validity. Thus, the burden going

 forward rests on the Debtor to produce evidence refuting those allegations.




 38
        11 U.S.C. § 502(a).
 39
        Fed. R. Bankr. P. 3001(f).
 40
        In re Allegheny Int’l,, Inc., 954 F.2d 167, 173 (3d Cir. 1992).
 41
        Payne v. Lampe (In re Lampe), 665 F.3d 506, 514 (3d Cir. 2011).
 42
        In re Allegheny Int’l,, Inc., 954 F.2d at 173-74.
 43
        Id. at 174.

                                                            9
Case 16-24013-GLT          Doc 187      Filed 03/29/19 Entered 03/29/19 12:41:18                   Desc Main
                                      Document      Page 10 of 14


                 Before considering the Debtor’s showing, the Court must assess the impact of the

 Foreclosure Judgment. First, it is well-established that under the Rooker-Feldman doctrine44 “a

 losing state-court party is ‘barred from seeking what in substance would be appellate review of

 the state judgment in a United States district court, based on [a] claim that the state judgment

 itself violates the loser’s federal rights.’”45       The Supreme Court of the United States has

 explained that the Rooker-Feldman doctrine is to be narrowly applied.46 Accordingly, the United

 States Court of Appeals for the Third Circuit instructs that four requirements must be satisfied

 for the doctrine to apply:

                 (1) the federal plaintiff lost in state court; (2) the plaintiff “complain[s] of
                 injuries caused by [the] state-court judgments”; (3) those judgments were
                 rendered before the federal suit was filed; and (4) the plaintiff is inviting
                 the district court to review and reject the state judgments.47

 The Third Circuit further emphasized that the “second and fourth requirements are the key to

 determining whether a federal suit presents an independent, non-barred claim.”48

                 That said, the Rooker-Feldman doctrine is but one consideration arising from the

 Foreclosure Judgment. Even where the subsequent federal actions are not “essentially appeals

 from state-court judgments,”49 “[d]isposition of the federal action, once the state-court

 adjudication is complete, would be governed by preclusion law.”50 Under the full faith and

 credit statute, 28 U.S.C. § 1738, “state court decisions [must] be given the same preclusive effect

 44
        The doctrine takes its name from the only two cases in which the Supreme Court has applied it to defeat
        federal subject-matter jurisdiction: Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of
        Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
 45
        Gray v. Martinez, 465 F. App’x 86, 88 (3d Cir. 2012) (quoting Johnson v. De Grandy, 512 U.S. 997, 1005–
        06 (1994)).
 46
        Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
 47
        Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (quoting Id.).
 48
        Id.
 49
        Id. at 165.
 50
        Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. at 293.

                                                      10
Case 16-24013-GLT          Doc 187       Filed 03/29/19 Entered 03/29/19 12:41:18                       Desc Main
                                       Document      Page 11 of 14


 in federal court they would be given in the courts of the rendering state.”51 As the Foreclosure

 Judgment was entered by a Pennsylvania Court, its preclusive effect is governed by Pennsylvania

 law.

                 There are two relevant preclusion principles under Pennsylvania law. First, res

 judicata, or claim preclusion, bars litigation against the same adversary based on the same cause

 of action.52 It applies where the two suits share the following four elements: “(1) identity of

 issues; (2) identity in the cause of action; (3) identity of persons and parties to the action; and (4)

 identity of the capacity of the parties suing or being sued.”53 Second, collateral estoppel, also

 known as issue preclusion, “prevents a question of law or an issue of fact from being

 relitigated.”54 Collateral estoppel applies if:

                 (1) the issue decided in the prior case is identical to the one presented in
                 the later action; (2) there was a final adjudication on the merits; (3) the
                 party against whom the plea is asserted was a party or in privity with a
                 party in the prior case; (4) the party or person privy to the party against
                 whom the doctrine is asserted had a full and fair opportunity to litigate the
                 issue in the prior proceeding; and (5) the determination in the prior
                 proceeding was essential to the judgment.55

 Notably, collateral estoppel will not apply to a default judgment under Pennsylvania law because

 it fails to satisfy the “actually litigated” requirement, but res judicata will nonetheless apply.56

                 With all that in mind, the Court finds that the Foreclosure Judgment is conclusive

 of most of the issues raised in the Objection. Obviously, it arose from a proceeding involving
 51
        Delaware River Port Authority v. Fraternal Order of Police, 290 F.3d 567, 573 (3d Cir. 2002).
 52
        Duhaney v. Attorney Gen. of U.S., 621 F.3d 340, 347 (3d Cir. 2010)
 53
        Daley v. A.W. Chesterton, Inc., 614 Pa. 335, 37 A.3d 1175, 1189–90 (2012).
 54
        Aiello v. Aiello (In re Aiello), 533 B.R. 489, 493 (Bankr. W.D. Pa. 2015), aff'd sub nom. Aiello v. Aiello,
        550 B.R. 83 (W.D. Pa. 2016), aff'd sub nom. In re Aiello, 660 F. App’x 179 (3d Cir. 2016).
 55
        In re Estate of Plance, 175 A.3d 249, 270 (Pa. 2017) (quoting Taylor v. Extendicare Health Facilities, Inc.,
        637 Pa. 163, 147 A.3d 490, 511 n.30 (2016) and Office of Disciplinary Counsel v. Kiesewetter, 585 Pa.
        477, 483, 889 A.2d 47, 50-51 (2005)); see LaMacchia v. Tarbell (In re Tarbell), 440 B.R. 668, 672 (Bankr.
        W.D. Pa. 2010).
 56
        McGill v. Southwark Realty Co., 828 A.2d 430, 435 (Pa. Commw. Ct. 2003).

                                                        11
Case 16-24013-GLT        Doc 187     Filed 03/29/19 Entered 03/29/19 12:41:18              Desc Main
                                   Document      Page 12 of 14


 the same parties, entered prepetition, and represents a loss for the Debtor. Therefore, to the

 extent that she challenges validity of the Foreclosure Judgment, this Court lacks subject matter

 jurisdiction under the Rooker-Feldman doctrine. The Court further concludes collateral estoppel

 bars the relitigation of matters necessarily subsumed within the Foreclosure Judgment. Although

 the Foreclosure Judgment was originally entered in default, the Debtor had a full and fair

 opportunity to argue its merits through her motion to vacate and unsuccessful appeal. For this

 reason, the Court finds that Foreclosure Judgment, when viewed in conjunction with the order

 denying her motion to vacate and the dismissal of her appeal, satisfies the “actually litigated”

 requirement.57 As a result, the Foreclosure Judgment implicitly establishes that Wells Fargo had

 standing and was the proper party to obtain such a judgment, precluding the Debtor from

 advancing an argument to the contrary before this Court. Furthermore, to the extent that the

 Foreclosure Judgment included an assessment of damages as of October 3, 2016, the Debtor

 cannot now dispute that figure or protest the components of its calculation.

                In light of these findings, the Objection is essentially limited to post-petition

 matters. Ultimately, this only leaves calculation of the claim from the Foreclosure Judgment to

 present, including any charges for real estate taxes and force-placed insurance.             Despite

 numerous opportunities, the Debtor’s showing with respect to these issues has been minimal. As

 previously noted, she did not file a line-by-line objection to the documents provided by Wells

 Fargo as directed, and her generalized objections are inadequate to overcome the prima facie

 validity of the claim. The Debtor’s assertion that certain fees and charges are barred by a class

 action settlement is without substantiation. Similarly, her contention that Wells Fargo has not

 complied with state and federal laws lacks specificity in citing to both conduct and law.

 57
        See Rushmore Loan Mgmt. Servs., LLC v. Kohar (In re Kohar), 525 B.R. 248, 252 (Bankr. W.D. Pa.
        2015).

                                                 12
Case 16-24013-GLT            Doc 187          Filed 03/29/19 Entered 03/29/19 12:41:18   Desc Main
                                            Document      Page 13 of 14


                 By the Court’s reckoning, the Debtor has only articulated three specific objections

 to the calculation of the post-Foreclosure Judgment claim. First, she argues that neither the Note

 nor the Mortgage provide for taxes, insurance, or escrow payments, meaning her monthly

 mortgage payment should be only $358.46. This is factually inaccurate as ¶ 2(a) of the Mortgage

 expressly imposes such obligations.58 Second, the Debtor contends that she has paid all real

 estate taxes as evidenced by the bank account statement and the email exchanges with Attorney

 Cerce. Again, the Court must disagree as Attorney Cerce filed (and withdrew) a proof of claim

 on behalf of the Penn Hills School District for delinquent earned income taxes, so these

 documents do not relate to, let alone demonstrate the payment of, real estate taxes. Finally, the

 Debtor asserts that she has maintained appropriate hazard insurance on the Property, submitting

 insurance policy declarations covering April 2016 to the present as well as documents which

 suggest payments in July 2017 and February 2018. Although the insurance policy declarations

 may suggest that the Property was adequately insured, she has not clearly established that fact by

 providing proof that the premiums were paid. Absent proof of payment, the Court cannot find

 that the policies were in effect. The Court also cannot credit her for the two payments she has

 proven because the policy declarations do not list Wells Fargo as the mortgagee.59

                 For all these reasons, the Objection is without merit. In so finding, the Court

 notes that this outcome follows numerous hearings regarding the Debtor’s assertions about Wells

 Fargo and its claim. In recognition that it is a debtor’s burden to rebut a proof of claim’s prima

 facie validity, the Court afforded her multiple opportunities over the course of months to bolster

 her general contentions by presenting specific supported objections. In the end, however, the



 58
        Claim 3-1, Part 2, at 15, ¶ 2(a).
 59
        See Claim 3-1, Part 2, at 15, ¶ 6.

                                                       13
Case 16-24013-GLT             Doc 187     Filed 03/29/19 Entered 03/29/19 12:41:18         Desc Main
                                        Document      Page 14 of 14


 Debtor’s allegations and submissions simply never rose to a level that met the relevant legal

 standards.



 IV.      CONCLUSION

                   In light of the foregoing, the Objection is overruled. This opinion constitutes the

 Court’s findings of fact and conclusions of law in accordance with Fed. R. Bankr. P. 7052. The

 Court will issue a separate order consistent with this opinion.

                   ENTERED at Pittsburgh, Pennsylvania.




                                                 ____________________________________
                                                 GREGORY L. TADDONIO
                                                 UNITED STATES BANKRUPTCY JUDGE
 Dated: March 29, 2019



 Case administrator to mail to:
 Debtor
 Jodi L. Hause, Esq.
 Ronda J. Winnecour, Esq.
 Office of the U.S. Trustee

 Vanessa Smith
 P.O. Box 7661
 Chicago, IL 06080




                                                   14
